Citation Nr: 1609570	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
 

INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.

Matters came to the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to an increased rating for the Veteran's service-connected diabetes mellitus was decided by the Board in May 2015, when the issues of entitlement to service connection for bilateral carpal tunnel syndrome and TDIU were remanded to the RO for further development.  The RO granted service connection for bilateral carpal tunnel syndrome in October 2015.  Accordingly, the only issue remaining on appeal is entitlement to TDIU.  


FINDING OF FACT

VA has received notice that the Veteran passed away in January 2016, during the pendency of the appeal for TDIU.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant, died in January 2016, during the pendency of the appeal for TDIU.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the appeal for TDIU has become moot by virtue of the death of the appellant Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a)  38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


